Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered. Claims 1, 7, 9-12, 16-17 and 19 are amended. Claims 3 and 18 are canceled. Claims 1-2, 4-17 and 19-20 are currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 16 recites “wherein the sensors are configured to measure…”. It is not clear whether “the sensors” refer “the plurality of sensors” or set of sensors out the plurality of sensors”. Hence, the metes and bounds of the claim cannot be discerned.
In view of the above rejections under 35 USC § 112(b), claims 16-17 and 19-20 are rejected as best understood.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to representative independent Claim 1:
	Step 1: Statutory Category?
	The preamble of independent Claim 1 recites “A method using a computational device for assessing an influence of emotion and cognition components of a person on a decision-making process by the person, comprising:”. Independent Claim 1 falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
plurality of sensors with respect to the person
positioning a plurality of sensors represent insignificant extra-solution activity. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
The plurality of sensors are generic computer components. 
[L2]  using the plurality of sensors to measure a physiologic condition of the person
using the plurality of sensors to measure a physiologic condition of the person is insignificant extra-solution activity (i.e., mere data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). See also, Athena, 915 F.3d at 754 (“[A]pplying standard techniques in a standard way to observe a natural law does not provide an inventive concept”).
The plurality of sensors are generic computer components.
[L3]  quantifying, by the computational device, one or more parameters representative of an emotion state and/or a cognition or memory utilization effort of the person before and during the decision-making process based on the EEG signals of the person
 quantifying data can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.

The computational device is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
measuring band power in an alpha band and a theta band of the EEG signals of the person as measured in one or more frontal, frontal midline, central medial, motor, parietal, occipital, and anterior regions of the person before and during the decision-making process
Abstract Idea: measuring data can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L5]  determining tonic or phasic changes of the band power of the alpha band and the theta band of the EEG signals
Abstract Idea: determining data can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L6]  quantifying the one or more parameters representative of the person's emotion state and/or cognition or memory utilization effort based on the tonic or phasic changes of the band power of the alpha band and the theta band and
Abstract Idea: quantifying data can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L7]  outputting, by the computational device, an electronic signal to a guidance subsystem based on the quantified one or more parameters.
See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). See also buySafe, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014) (stating “That a computer receives and sends information over a network — with no further specification — is not even arguably inventive”).
The computational device and guidance subsystem are generic computer components. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
guidance subsystem to provide feedback  perceptible to the person during the decision-making process to help the person change their emotion state and/or cognitive or memory utilization effort, and wherein the feedback changes  during the decision-making process in accordance with 
See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
Alternatively, providing feedback perceptible to the person is an abstract idea, method of organizing human See 2019 Memorandum 52.


	It is apparent that, other than reciting the additional non-abstract limitations of the plurality of sensors, computational device, and guidance subsystem noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The mere nominal recitation of the plurality of sensors, computational device, and guidance subsystem does not take the claim out of the method of organizing human activity and mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitation of the plurality of sensors, computational device, and guidance subsystem which are recited at a high … positioning a plurality of sensors with respect to a person; [0010]:… the plurality of sensors further includes sensors that measure at least one of electrocardiogram (ECG) signals, heart rate, perspiration, or galvanic skin response (GSR) signals of the person…; [0012]:… a plurality of sensors that are positionable with respect to a person… an analytic subsystem comprised of a computational device; [0013]:…the plurality of sensors are attached to or embedded in a headgear or headset; [0017]:…EEG sensors positioned over locations as labeled on a person's head; [0019]:… Sensors, signal processing, and analytic algorithms are used to assess an emotion component and a cognition/memory utilization effort component during a decision-making process, and to quantify the relative influence of each component contributing to the decision-making…; [0020]:… effects can also be measured with sensors such as electrocardiogram (ECG) sensors and galvanic skin response (GSR) sensors on the skin surface…; [0021]:…The physiologic sensors described herein, such as EEG, ECG, and GSR sensors, have been used in the same traditional way for decades…; [0022]: With advances in mobile wireless technologies and cloud computing, signal processing and analysis can be done with increasing complexity and sophistication, including the use of artificial intelligence and machine learning…With mobile, wearable EEG sensors, and wireless technology connecting these sensors to a computer, mobile device, or computing processes available in the cloud, powerful analytics can be performed to study a person's emotion, cognition, and decision-making while the person is performing his/her normal-life jobs and functions…; [0025]:…The sensors may be embedded in patches or positioned in clothing that are wearable; [0026]:… analytic subsystem 102 includes computational devices 107 having programmable processing circuitry such as, for example, a computer, a mobile device including a mobile pad, a phone, a smart watch, or a computing cloud system, and processing software 108 including for example one or more computational and/or analytic algorithms… physiological signals sensed by sensors 104 positioned on or near the person; [0028]:…electroencephalogram (EEG) sensors 104 being deployed in a standard configuration for multichannel communication, using for example, 32, 64, 128 or 256 electrodes with placement utilizing the standard 10-5, 10-10, or 10-20 systems…; [0030]:…specific configurations of smaller numbers of EEG sensors may be placed over specific positions on the person's head. The sensors are designed and positioned to capture the desired temporal and spatial EEG information to measure objective physiologic conditions of the person; [0031]: …the EEG sensors 104 are positioned in a headset 201 placed on the head of the person, as illustrated in FIGS. 2A and 2B…the headset 201 may be configured as a wearable hat…ten EEG sensors 104, which can be contact or non-contact in type, are embedded in the headset 201 over the specific positions of, for example, FPZ, FZ, CZ, PZ, AF3, AF7, F7, AF4, AFB, and F8 shown in top view 202 of FIG. 2B, as per a standard defined location for each, covering the frontal and midline regions which are of specific interest; [0034]: …the specific EEG sensor placement locations and EEG bands being studied can be specified and tailored to optimize the data collection in the most relevant, effective and convenient way as described previously…; [0036]: … The person's cognition and/or memory utilization effort dimension can likewise be evaluated by analyzing EEG data according to known EEG a 64 channel standard EEG contact electrode system can be used to collect EEG signals from the person being studied…; [0037]: …assesses cognition effort using a standard method of collecting EEG data with the standard placements of EEG electrodes, in conjunction with ICA for processing, to provide the EEG data to measure cognition and/or memory effort, utilizes the theta and alpha spectral power measures of the ICs as described by Dasari above (Dasari 2017);  [0038]: …Another non-limiting example uses non-contact EEG sensors embedded in a wearable hat, without the need of conduction gel or saline pad, over specific regions of the head…; [0046]:…positioning the appropriate sensors into the headset, either separated from, or as part of the EEG sensors…the non-contact EEG sensor may also be configured to detect measure ECG or heart rate, using signal processing known in the art; [0053]:… By using computational and analytic algorithms, the emotion state and the cognition/memory utilization effort of that person before and during the decision-making process can be quantified…; [0054]:…sensors can be contact or non-contact in nature, flexible or rigid, and can capture a single type of physiologic information, for example EEG, or multiple types of physiologic information, for example EEG, ECG and heart rate…the EEG sensors can be configured in standard EEG positions…; [0055]:…The computational device can include, for example, a computer, a mobile device including mobile pad, a phone and/or smart watch, or computing cloud…ten EEG sensors 104, which can be contact or non-contact in type, are embedded in the headset 201 over the specific positions of, for example, FPZ, FZ, CZ, PZ, AF3, AF7, F7, AF4, AFB, and F8 shown in top view 202 of FIG. 2B, as per a standard defined location for each, covering the frontal and midline regions which are of specific interest…0059] - [0064]. The lack of details about the plurality of sensors, computational device, and guidance subsystem indicates that these additional elements are generic, or part of generic computer elements performing or being used in performing the generic functions of measuring and analyzing data. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). See also Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). Also see also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. The claimed invention merely implements the abstract idea using instructions executed on generic computer components, as shown in bold type in Table One, and as supported in the above noted pertinent portions of the Specification. Thus, the instant claim merely uses a programmed computer as a tool to perform an abstract idea. See MPEP § 2106.05(f). Steps 1, 2, 7 and 8, as shown in Table One, reflect the types of extra-solution activity See MPEP § 2106.05(g). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Hence, the claim limitations amount to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), the additional elements in representative claim 1, namely the plurality of sensors, computational device, and guidance subsystem do not, either individually or in combination, integrate the abstract idea into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the plurality of sensors, computational device, and guidance subsystem in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the plurality of sensors, computational device, and guidance subsystem at a high level of generality, merely in terms of their functions without any further elaboration, and suggests that associated technologies are preexisting, routine tools that are adapted to the abstract idea of the claim. More specifically, the published Specification, as noted above, supports a finding that the plurality of sensors, computational device, and guidance subsystem are generic, or part of generic devices such as general purpose computers having generic components to perform the functions of “positioning a plurality of sensors” and “measuring electroencephalogram (EEG) signals” data which represent insignificant pre-solution activity of data gathering, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. It is worth noting that consumer grade EEG headset with one or more electrodes for wirelessly collecting brainwaves from a user were commercially available before the effective filing date of the invention. See Coleman (US 20150351655 A1), ¶¶ 120-123; See also PREMINGER (US 20130046206 A1), ¶¶ 60-67 and FIGS. 1A-1C. The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. In particular, claim 1 does not specify any particulars for the “positioning a plurality of sensors” and “measur[ing] electroencephalogram (EEG) signals of the person”, nor does the published Specification ascribe a functional benefit achieved by placing the sensor(s) at a particular location or orientation on the person. For example, electroencephalogram (EEG) sensors…deployed in a standard configuration for See, e.g., Spec. ¶¶ 3, 12, 17, 25, 26, 28, 30, 31, 33, 36, 37, 46 and 54. Consumer grade EEG headset with one or more electrodes for wirelessly collecting brainwaves from a user were commercially available before the effective filing date of the invention. See Coleman (US 20150351655 A1), ¶¶ 120-123; See also PREMINGER (US 20130046206 A1), ¶¶ 60-67 and FIGS. 1A-1C. Additionally, as noted in MPEP § 2106.07(a)(III)(A), “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the
additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).” The evidence presented supports a finding that the plurality of sensors, computational device, and guidance subsystem were well-understood, routine, and conventional.
	The claims do no more than describe a desired function or outcome, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of positioning, measuring, quantifying, measuring, determining, quantifying, outputting and providing feedback is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Independent claim 16 is a system for assessing an influence of emotion and cognition components of a person on a decision-making process by the person, comprising: an input subsystem that includes a plurality of sensors and an analytic subsystem to perform steps comparable to those of method claim 1. Accordingly, independent claim 16 is rejected similarly to independent claim 1.
	In regard to the dependent claims:
	Dependent claims 2, 4-15 and 17, 19-20 include all the limitations of respective  independent claims 1 and 16 from which they depend and, as such, recite the same abstract idea(s) noted above for respective claims 1 and 16. In addition to the plurality of sensors, and computational device, the headgear or headset (claims 2 and 20) are recited as generic, or part of generic devices, performing or being used in See Cybersource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). While dependent claims 2, 4-15 and 17, 19-20 may have a narrower scope than the representative claims, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 2, 4-15 and 17, 19-20 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Response to Arguments
Claim Rejections Under 35 U.S.C. 112(b)
	Applicant’s amendments resolve the previous issues under 35 U.S.C. § 112 (b). 
Claim Rejections Under 35 U.S.C. 101
	Applicant’s arguments have been fully considered but they are not persuasive. It is important to note that while Applicant’s arguments reference claims 1 and 16, the Examiner’s responses uses independent claim 1 as representative claim.
	Applicant first  asserts that “the invention claimed in amended claims 1 and 16 and their respective dependent claims is not something that can be done "in the mind" or "with pen and paper”, and “that the foregoing claim limitations are not mental processes that can be done in the mind or with pen and paper”, citing claim steps starting with the “quantifying , by the computational device, one or more parameters Gottschalk v. Benson.” CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) (citing Gottschalk v. Benson, 409 U.S. 63 (1972)). That a computer and its components exist in the physical realm does not end the § 101 inquiry; otherwise, patent eligibility would depend on the draftsman’s art. Alice, 573 U.S. at 224. Secondly, representative claim 1 essentially automates a process that can be performed by humans as mental processes and/or with pen and paper. The revised Independent Claim 1/Revised 2019 Guidance Table, as noted above clearly indicates that, other than reciting the additional non-abstract limitations of the plurality of sensors, computational device, and guidance subsystem, nothing in the claim precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The limitations L4 – L8 simply further describe the quantifying step (L3) with a measuring (L4), determining (L5), outputting (L6), quantifying (L7) and providing feedback (L8) steps that are steps performable by a human, as noted in the See, Bibian et al. (US 8538512 B1), e.g., col 1, lines 44-49: trained neurologist or EEG technologist who needs to continuously monitor and interpret EEG recording. Also see, Berka et al. (US 20100268096 A1), ¶ 7: Silent seizures can be detected from the continuously recorded EEG by either displaying the EEG signal to a trained human expert (typically a neurologist); ¶ 53: a band-pass filtered EEG signal acquired at one or several locations on the scalp is presented in real-time to an expert (e.g., a neurologist) on a display 395, and the expert determines the presence of epileptic discharges and choice of treatment. These tracings are then printed and interpreted by trained neurologists or epileptology specialists. See, e.g., Meyer et al. (US 20130345524 A1), ¶ 9: detailed neurologic assessments performed by a neurologist; ¶ 49: field of neurologic assessments…ability to monitor at least electrical physiologic parameters in the form of electroencephalography (EEG) tracings. This technology allows for care providers to place electrodes on the scalp surface and therefore record the electrical signals from within the skull cavity. Also see, e.g., Sackellares et al. (US 20150088024 A1), ¶ 10: Analysis and interpretation of EEG recordings is performed by experts (usually neurologists with training in the interpretation of EEG recordings) based on visual inspection of multichannel recordings displayed as multichannel graphs of signal voltage over time. Further see, e.g., Salb (US 4736307 A), col 7, lines 4-10: the operator can select time domain analysis, frequency domain analysis, matched filter analysis, or evoked potential analysis. Time domain analysis is particularly useful in that it is similar to the process of visual analysis See January 2019 Memorandum, 84 Fed. Reg. at 52. It is further important to note that a decision-making process in-and-of-itself is an abstract concept. While Applicant alleges the claimed invention “helps to optimize the current decision-making process”, optimizing an abstract concept remains in the abstract realm without technical details. Simply expressing an abstract idea narrowly does not make it less abstract. Additionally, merely combining several abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea (math) to another abstract idea . . . does not render the claim non-abstract.”); see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas).
McRO, claims 1 and 16 involve the "non-conventional and non-generic arrangement" of claim elements, recited at a specific level (not at a high level of generality) that create a technical improvement over the prior art. The Examiner respectfully disagrees.
	It is first important to note that contrary to Applicant’s assertion, providing feedback  perceptible to the person during the decision-making process to help the person change their emotion state and/or cognitive or memory utilization effort is not “treatment” to the person. Representative claim 1 has none of the hallmarks of the McRO claims that conferred patent-eligibility on them. There, the claimed process used a combined order of specific rules that rendered information in a specific format that was applied to create a sequence of synchronized, animated characters. McRO, 837 F.3d at 1315. Notably, the recited process automatically animated characters using particular information and techniques—an improvement over manual three-dimensional animation techniques that was not directed to an abstract idea. Id. at 1316.
	But unlike the claimed invention in McRO that improved how the physical display operated to produce better quality images, the instant claimed invention merely uses generic computing components to “provide feedback perceptible to the person”. This McRO. See SAP Am. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018) (distinguishing McRO).
	The end result of the “perceptible feedback” in rejected representative claim 1 is the conveying of data audibly, with no functionality associated with the conveying other than enabling a user to listen to the data. It is therefore just information. As explained in Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344–45 (Fed. Cir. 2018) (first alteration in original): We have recognized that “[i]nformation as such is an intangible” and that collecting, analyzing, and displaying that information, without more, is an abstract idea. [Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353–54 (Fed. Cir. 2016)]. The instant presentation of data audibly is extra-solution activity that does not integrate an abstract idea into a practical application. See MPEP § 2106.05(g).
	While the instant claimed invention may be an improvement over previously-known methods/systems for assessing an influence of emotion and cognition components of a person on a decision-making process by the person, the presentation of data audibly, per se, is not patent-eligible, and Applicant has not identified an additional element in the claims, beyond the abstract idea, that integrates the judicial exception into practical application.
	In Core Wireless, contrary to Applicant’s arguments, the court held that claims, which recited an interface, were patent eligible because the claims were directed to the actual user interface displayed and how it functions. Core Wireless, 880 F.3d at 1363. The court found that the claims were directed to an improved user interface and not the abstract concept of an index as the claim “limitations disclose a specific manner of Id. Representative claim 1 of the instant application does not even claim a user interface. Hence, the instant claim fact patterns are different from those of Core Wireless.
	Applicant asserts “the claims provide an inventive concept and are directed to patent-eligible subject matter”. However, while Applicant, in support of the above argument states that “[T]he Office has recognized that improvements to technology and addition of specific limitations other than what is well-understood, routine and conventional in the field, as well as adding unconventional steps that confine the claim to a particular useful application, are hallmarks of claim elements that are "significantly more" than an abstract idea”, Applicant has not indicated any additional element or combination of additional elements to support applicant’s remarks. Applicant is respectfully reminded that the analysis here is whether the “additional elements” transform the abstract mental process into eligible subject matter, that is, whether representative claim 1 include additional elements or a combination of elements that provides an “inventive concept,” i.e., whether the additional elements, considered individually, or as an ordered combination amount to “significantly more” than the judicial exception itself. SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].’” Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 77–78). Those “additional features” must be more than well-understood, routine, conventional activity. Mayo, 566 U.S. at 79. Applicant’s argument fails because it is not directed to the plurality of sensors, computational device, and guidance subsystem. Nonetheless, Step 2B described above clearly establishes the additional elements (plurality of sensors, a computational device, and guidance subsystem) beyond the abstract idea recited in representative claim 1 are well-known and conventional and do not provide an inventive concept in the claim, and thus it is ineligible.
	In light of the foregoing, the Examiner concludes that each of Applicant’s claims
1-2, 4-17 and 19-20, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application, and does not include an inventive concept. The claims remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715